Judgment denying motion to reinstate this cause was rendered in the trial court on March 31, 1914. The proceedings in error were filed in this court on October 4, 1914. Motion to dismiss has been filed, upon the ground that the proceedings *Page 12 
were not commenced in this court within the time required by chapter 18, Sess. Laws 1910-11, requiring that proceedings in error must be commenced in this court within six months from the date of rendition of the judgment complained of. It appears that more than six months have elapsed since the rendition of the order by the trial court complained of, and therefore this court has no jurisdiction to hear and determine the case on its merits.
The motion to dismiss is therefore sustained, and the appeal dismissed for want of jurisdiction.
All the Justices concur.